department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uil dear this letter is in response to your request dated service increase the business standard mileage rate you ask for the increase because of the rise in the gasoline prices throughout the country you point out such an increase would allow the general services administration gsa to increase the mileage reimbursement rate for federal employees who use their personal automobiles in the course of their official duties that the internal revenue gasoline prices we realize increased gasoline prices are an economic burden however the cost of gasoline is only one part of the business standard mileage rate which includes fixed and operating automobile costs these costs include depreciation or lease payments maintenance and repairs insurance and license and registration fees in addition to gasoline and oil less than one-third of the cents per mile rate comes from the cost of gasoline and oil thus an immediate adjustment in the rate taking into account the recent increase in gasoline prices might not be significant setting the business standard mileage rate the rate is a national average amount determined by an annual study performed by an independent_contractor who is an expert in the cost analysis of business use of automobiles the contractor uses recent data from each state on the component costs of operating the most popular automobiles the contractor then combines this data to achieve a national composite cents-per-mile rate we expect to announce an updated rate sometime this fall i hope this information is helpful please call richard shevak identification_number at if you have any questions sincerely by associate chief_counsel income_tax accounting michael d finley chief branch
